                         IN THE UNITED STATES DISTRICT COURT
                        FOR THE WESTERN DISTRICT OF VIRGINIA
                                    Lynchburg Division

STUDENT A, STUDENT B, STUDENT                  )
C, and STUDENT D, individually and on          )
behalf of all others similarly,                )
                                               )
                       Plaintiffs,             )
                                               )
             v.                                )    Case No. 6:20-cv-00023-NKM
                                               )
LIBERTY UNIVERSITY, INC., d/b/a/               )
LIBERTY UNIVERSITY,                            )
                                               )
                       Defendant.              )

                  LIBERTY UNIVERSITY’S REPLY IN SUPPORT OF ITS
                    MOTION TO STRIKE OR, IN THE ALTERNATIVE,
                     MOTION FOR A MORE DEFINITE STATEMENT

       Defendant Liberty University, Inc., d/b/a Liberty University (“Liberty” or the

“University”), by counsel, and pursuant to Rules 10(a), 12(f), and 12(e) of the Federal Rules of

Civil Procedure, states as follows for its Reply in support of its Motion to Strike or, in the

alternative, Motion for a More Definite Statement (ECF No. 19):

                                        I.    INTRODUCTION

       Anonymous Students A, B, C, and D have attempted to transform a straight-forward

contract dispute into a forum for political grandstanding. In an effort to distract from the fact that

they suffered no compensable damage as a result of Liberty’s response to COVID-19 during the

Spring 2020 semester, Plaintiffs’ First Amended Class Action Complaint (“Amended Complaint”)

cloaks straight-forward breach of contract claims with irrelevant and inflammatory newspaper

accounts and social media posts. Plaintiffs’ Amended Complaint reads less like a lawsuit and

more like a public relations assault.
       Plaintiffs follow a similar strategy in opposing Liberty’s motion seeking to “unmask” the

individual Plaintiffs. Rather than address the procedural and substantive deficiencies

accompanying their unsanctioned use of pseudonyms, Plaintiffs have buried the lead by compiling

op-eds and declarations from former students and faculty—none of whom is a party to this case—

berating Liberty’s leadership for the purported “culture of fear” that “dominates campus life.”

Plaintiffs vehemently criticize Liberty’s alleged censorship and “silencing” of students, all while

shining a negative spotlight on Liberty’s response to Coronavirus in a very public forum.

Plaintiffs have cloaked themselves with pseudonyms and secrecy, without permission from the

Court and without overcoming the constitutionally-embedded presumption of openness in judicial

proceedings. The irony is palpable. In addition to improperly concealing their identities from the

public, Plaintiffs wish to remain anonymous to Liberty for the entirety of this litigation. Even in

cases authorizing pseudonymous pleading, the identities of the unnamed parties typically are

disclosed to their adversary. There is no authority compelling Liberty to defend itself against civil

claims by nameless, faceless, alleged students. Contrary to Plaintiffs’ assertion that Liberty need

not ever know their identities because damages boil down to “an exercise in mathematics,”

Plaintiffs must reveal themselves to prove that they suffered actual harm and have standing to sue

before calculating any alleged damages. Moreover, their identities are essential for discerning

whether Plaintiffs can properly represent any class, as well as the type of students they could

potentially represent.

       Because Plaintiffs fail to establish extraordinary circumstances justifying anonymity, the

Court should grant Liberty’s Motion and strike all allegations from the Amended Complaint or, in

the alternative, require Plaintiffs to make a more definite statement.




                                                 2
                                        II.     ARGUMENT

1.     The Court Should Strike All Allegations from the Amended Complaint Because
       Plaintiffs’ Use of Pseudonyms is Procedurally and Substantively Improper.

       Plaintiffs do not address the fact that they have repeatedly violated Rule 10(a) by filing a

Complaint and Amended Complaint that fails to name all parties to this action in the title. Fed. R.

Civ. P. 10(a). Nor do Plaintiffs provide any justification for proceeding anonymously without

seeking permission from the Court. In addition to these procedural errors, Plaintiffs cannot rebut

the presumption of openness in judicial proceedings and fail to allege or even argue the type of

extraordinary circumstances that might persuade the Court to allow the use pseudonyms. The

factors set forth in James v. Jacobson, 6 F.3d 233, 239 (4th Cir.1993), clearly weigh against

anonymity.

       Privacy interests. Plaintiffs’ choice to attend Liberty “for their own personal, family, and

religious reasons” does not give rise to a special privacy interest weighing in favor of anonymity.

(Pls.’ Resp. in Opp’n to Def.’s Mot. to Strike (ECF No. 31) (“Pls.’ Resp.”) at 5.) This is a basic

breach of contract case that does not implicate any privacy interests (such as a party’s sexual

history or highly confidential medical information). Plaintiffs’ emphasis on President Falwell’s

Twitter following, as well as their worry that they will garner disapproval “for choosing to attend

Liberty in the first place,” (Pls.’ Resp. at 4-5), highlights their desire to avoid mere “annoyance

and criticism that may attend any litigation,” James, 6 F.3d at 238. In contrast to students accused

of sexual misconduct, domestic violence, and abusive behavior in dating relationships, a student’s

choice to attend Liberty does not constitute the type of “sensitive and highly personal

[information]” that would justify the unusual use of anonymity. Doe v. Virginia Polytechnic Inst.

& State Univ., 2020 WL 1287960, at *3 (W.D. Va. Mar. 18, 2020); Doe v. Alger, 317 F.R.D. 37,

40 (W.D. Va. 2016). Indeed, a person’s choice of school and educational background is the type

                                                 3
of information readily shared with the public on personal and professional social media sites, such

as Facebook, Twitter, and LinkedIn. (See, e.g., Ex. 2 to Pls.’ Resp., Decl. of Calum Best (ECF No.

31-2) (hereinafter “Best Decl.”) ¶ 12; Ex. A to Best Decl.)

        Plaintiffs’ suggestion that stripping their anonymity may attract attacks on their religious

beliefs also lacks merit. (Pls.’ Resp. at 5.) Attending a Christian university that does not require its

applicants or students to declare a faith says nothing about a student’s religion. Moreover,

Plaintiffs’ religion has no bearing on this case. Cf. Doe v. Pittsylvania Cty., Va., 844 F. Supp. 2d

724, 729 (W.D. Va. 2012) (finding that first factor favored anonymity because religion “lie[d] at

the heart of [the] case” and prosecuting the case would require plaintiff to reveal her “beliefs

concerning the proper interaction between government and religion”). Unlike the Establishment

Clause challenge at issue in Pittsylvania County, Liberty’s defense will not probe into Plaintiffs’

personal beliefs “concerning the proper interaction between government and religion.” Id. Rather,

Liberty seeks to learn Plaintiffs’ identities in order to understand the terms of the parties’ contracts

and ascertain what, if any, fees Plaintiffs actually paid for the Spring 2020 semester. Accordingly,

the first factor weighs against anonymity.

        Risk of Retaliatory Harm. None of the claims, opinions, or hearsay set forth in the

declarations and articles attached to Plaintiffs’ response establishes a risk of retaliatory harm

sufficient to warrant anonymity. First, recent graduate and self-proclaimed “outspoken critic” of

Liberty’s response to COVID-19, Calum Best (“Best”), points to mere chiding and criticism from

Liberty’s Senior Vice President for University Communications, Scott Lamb (“Lamb”), to support

Plaintiffs’ anonymity. (Best Decl. ¶¶ 1-2, 10-12, 21.) Lamb called Best and his employer to discuss

Best’s public Facebook post advocating for Liberty to issue refunds after the University

transitioned courses online in March 2020. (Id. ¶¶ 12-13.) Best alleges that Lamb “lectured,”



                                                   4
“chided,” and tried to bully him into not speaking out against Liberty. (Id.) In response to the call,

Best penned an article for an online publication, Medium, criticizing Lamb and continuing to

advocate for refunds. (Id. ¶¶ 14-15, Ex. C to Best Decl.)

        Best recalls “several people in the Liberty University community” yelling at him and

criticizing him before he published the article, and he claimed that the criticism “frightened” him

and left him “trembling in fear.” (Best Decl. ¶ 21.) Despite his purported trepidations, Best

obviously felt sufficiently secure to publish the article and in turn suffered no adverse consequence.

Liberty did not remove Best from his position as Chief of Staff for the Student Government’s

executive branch, and Best does not identify any public criticism from Liberty’s leadership after

he published the article. Nor did Liberty suspend or expel Best, who graduated in the Spring of

2020. (Id. ¶¶ 1, 4.) The fact that an “outspoken critic” of Liberty’s response to COVID-19, (id. ¶

2), experienced nothing more than alleged chiding and criticism aptly demonstrates the lack of

support for Plaintiffs’ fear of retaliation.

        Next, former Liberty professor, Marybeth Baggett (“Baggett”), complains that President

Falwell criticized her on Twitter after she published an op-ed condemning President Falwell’s

handling of Liberty’s COVID-19 response. (Ex. 3 to Pls.’ Resp., Decl. of Marybeth Baggett (ECF

No. 31-7) (hereinafter “M. Baggett Decl.”) ¶¶ 19-21.) When Baggett informed Lamb about her

article and an interview with a local newspaper, Lamb sent an email to the Executive Vice

President for Human Resources and Provost stating that Baggett was in breach of her contract with

the University. (Id.). But Baggett, like Best, did not lose her job for criticizing Liberty’s response

to COVID-19. Rather, Baggett voluntarily left Liberty at the end of the 2020 academic year to

teach at another school. (Id. ¶ 2.) Baggett’s husband, another former Liberty professor, speculates

that the University did not allow him to teach his newly conceived online course on Mister Rogers



                                                  5
because he expressed concerns about COVID-19 and in-person instruction. (Ex. 4 to Pls.’ Resp.,

Decl. of David Baggett (ECF No. 31-8) (hereinafter “D. Baggett Decl.” ¶¶ 6-7.) Baggett’s husband

also voluntarily left Liberty to teach at another university. (Id. ¶ 2.)

        Neither Best’s nor the Baggetts’ declarations establish a risk of retaliatory harm against

Plaintiffs. Third-party declarations generally constitute “weak evidence for pseudonymous

litigation.” See Qualls v. Rumsfeld, 228 F.R.D. 8, 11 (D.D.C. 2005). The plaintiff soldiers in Qualls

challenged involuntary extensions under their enlistment contracts with the Army and sought to

proceed anonymously. Id. at 9. The court rejected the plaintiffs’ reliance on unrelated third-party

declarations to establish a risk of retaliatory harm because the declarations contained “no

discussion of the Doe plaintiffs’ particular situations.” Id. at 11. And, “while each declaration

allege[d] retaliation or bias against free-speaking military personnel and their families, none

allege[d] retaliation in connection with bringing suit in court.” Id. The third-party declarations

submitted by Plaintiffs likewise contain no discussion of the particular situations of Students A,

B, C, or D, and do not allege any retaliation by Liberty in connection with bringing suit against

the University in court. In short, the perceptions of three non-plaintiffs regarding the culture at

Liberty have no bearing on whether the plaintiffs in this suit face any real threat of retaliation

connected with this litigation.

        Moreover, the declarations contain unreliable hearsay in the form of anonymous

comments, stories, and concerns that the declarants allegedly heard from others. Id. at 12 (noting

that third-party declarations did not support plaintiffs’ use of pseudonyms because the declarants

did not speak from personal knowledge and made claims based on what others confided in them);

(see Best Decl. ¶¶ 21-22 (recounting a “sampling of things” that Best “heard” from Liberty

University students and faculty members in response to his Medium article); M. Baggett Decl.



                                                   6
¶ 22, Ex. B to Baggett Decl. (sharing anonymous comments solicited by Baggett on Facebook

about Liberty’s decision to remain open after Spring Break); D. Baggett Decl. ¶ 6 (“I informally

heard in conversation that there were ‘folks in Green Hall’ (where the administration is located)

who were miffed at me.”)).

       Tellingly, Students A, B, C, and D do not offer their own declarations. Rather, they vaguely

allege worries of embarrassment, criticism, and humiliation, and “vague, unsubstantiated fears of

retaliatory acts by [Liberty’s] higher-ups,” none of which suffices to grant a motion to proceed

anonymously. Qualls, 228 F.R.D. at 12; see Pittsylvania Cty., 844 F. Supp. 2d at 733. Nor does

Plaintiffs’ argument that revealing their identities may affect their future employment prospects

favor anonymity. See Pittsylvania Cty., 844 F. Supp. 2d at 733 (threat of economic harm

insufficient to permit use of pseudonyms); (Pls.’ Resp. at 4). The remaining support attached to

Plaintiffs’ response, including the July 2019 Washington Post article describing a “culture of fear”

and the Change.Org petition, has nothing to do with Liberty’s response to COVID-19 during the

Spring 2020 semester and cannot tip the scales in Plaintiffs’ favor. See Doe v. Kamehameha

Sch./Bernice Pauahi Bishop Estate, 2008 WL 4755674, at *4 (D. Haw. Oct. 28, 2008), aff'd sub

nom. Doe ex rel. Doe v. Kamehameha Sch./Bernice Pauahi Bishop Estate, 2009 WL 308351 (D.

Haw Feb. 6, 2009) (news articles discussing physical attacks on minors and adults based on race,

sex, and disability did not support plaintiffs’ request to use pseudonyms in case challenging

admissions policy favoring students of Hawaiian ancestry because the articles “did not involve

threats against anyone challenging [d]efendants’ admissions policy”).

       Because Plaintiffs fail to establish a risk of retaliatory harm, the second James factor, like

the first, weighs against anonymity.




                                                 7
       Age. Plaintiffs, college-aged students, do not possess the “special vulnerability” of child-

plaintiffs; thus, the age factor weighs against anonymity. Pittsylvania Cty., 844 F. Supp. 2d at 729.

In Alger, a case involving sexual misconduct, the court found that age favored anonymity because

the students “were all freshmen between the ages of 18 and 19 at the relevant times” and young

college students “may still possess the immaturity of adolescence.” 317 F.R.D. at 41 (citation

omitted). Plaintiffs concede that “they may not all be 18 or 19 years old” (i.e., they are older).

(Pls.’ Resp. at 7). Even if some of the Plaintiffs are 18 or 19, they “still ha[ve] surpassed the age

at which protected status is typically accorded.” See Roe v. Doe, 319 F. Supp. 3d 422, 429 (D.D.C.

2018) (denying anonymity request to defendant who was over 18 at the time of alleged sexual

assault and noting that the age factor “concerns a protected status that is generally reserved to those

who have not attained the age of majority”); see also Doe v. Merten, 219 F.R.D. 387, 393 (E.D.

Va. 2004) (age did not favor anonymity where majority of plaintiffs were adults and minors were

“on verge of adulthood”). Plaintiffs’ level of maturity with regard to sexual matters is one thing

that this Court need not concern itself with because the case at hand is about contractual rights of

students and their school. Accordingly, Plaintiffs’ age does not support anonymity in this case.

       Private vs. Government Actors. The fourth factor likewise tips in favor of Liberty, a

private university. Plaintiffs misconstrue the rationale behind this factor by identifying President

Falwell as a “public figure” and arguing that Liberty does not act like “a private institution shying

away from the court of public opinion.” (Pls.’ Resp. at 7-8.) “[C]ourts in general are less likely to

grant a plaintiff permission to proceed anonymously when the plaintiff sues a private individual”

because filing an action that challenges the constitutional validity of government activity

“generally involves no injury to the Government's ‘reputation,’ while an action against a private

party can result in damage to the defendant's reputation as well as economic harm.” Merten, 219



                                                  8
F.R.D. at 394 (citing S. Methodist Univ. Ass'n of Women Law Students v. Wynne & Jaffe, 599 F.2d

707, 713 (5th Cir. 1979) (additional quotations omitted)). Plaintiffs have publicly accused Liberty

of “facilitating a culture of silence, fear, and intimidation,” breaching student contract(s), and

endangering students’ health and finances with its response to COVID-19. (Am. Compl. ¶ 10; Pls.’

Resp. at 3.) “Basic fairness dictates that those among [Liberty’s] accusers who wish to participate

in this suit as individual party plaintiffs must do so under their real names.” Wynne & Jaffe, 599

F.2d at 713.1

       Risk of Harm to the Opposing Party. Plaintiffs’ refusal to reveal their identities to either

the public or Liberty prevents the University from ascertaining which fees, if any, Students A, B,

C, and D actually paid for the Spring 2020 semester. Such information is vital to assessing the

individual Plaintiffs’ ability to represent a class of other students who may have paid different fees,

whether they suffered any damage as a result of the conduct alleged in the Amended Complaint,

and whether they even have standing to bring their claims. Plaintiffs argue that “after liability is

established,” calculating damages “will be an exercise in mathematics.” (Pls.’ Resp. at 9.) Skipping

the essential step of establishing liability, Plaintiffs wish to remain anonymous and have Liberty

concede that they paid fees. (Pls.’ Resp. at 8-9.) In reality, Plaintiffs may have received

scholarships, account credits, grant awards, or other financial aid and not have suffered any harm.

For example, Calum Best received a full scholarship from Liberty and admittedly “incurred no

additional expenses from the coronavirus impact.” (Best Decl. ¶ 11 (emphasis added).)




1
        Plaintiffs also do not seek to invalidate a law or any governmental activity, another
consideration under this factor. See Doe v. N. Carolina Cent. Univ., 1999 WL 1939248, at *4
(M.D.N.C. Apr. 15, 1999) (finding that fourth James did not weigh in favor of anonymity in suit
against state university because case “[was] not a traditional action challenging the validity of a
law or similar government activity”).
                                                  9
          Contrary to cases involving “purely legal” issues that “do not depend on identifying the

specific parties,” “an assessment of [P]laintiffs’ standing to litigate these issues clearly does

depend on their identity.” Merten, 219 F.R.D. at 394 & n.22. Id. The plaintiffs in Merten claimed

that certain Virginia universities denied them admission based on their status as undocumented

immigrants and requested anonymity out of fear of deportation. Id. at 389-90. The court held that

the fifth James factor weighed against anonymity because the plaintiffs’ standing hinged on their

ability to show possession of an unlawful or otherwise “problematic” immigration status that

would cause them harm under the challenged admission policies. Id. at 394. The court explained

that the defendants “of course, must in fairness, be allowed to explore whether plaintiffs have

standing, which they can only do if plaintiffs are identified.” Id. Liberty likewise must learn the

identities of Students A, B, C, and D to fully explore and challenge Plaintiffs’ standing and

eliminate claims from students, like Best, who paid no fees, suffered no harm, and lack standing

to sue.

          Plaintiffs’ approach also short circuits Liberty’s ability to assess Plaintiffs’ fitness to

represent any class, as well as the scope of the classes Plaintiffs could represent if class treatment

were appropriate. With the variety of fees students pay for different academic programs, different

campus housing options, and different meal plans, as well the optional fees, such as lab fees,

material fees and parking fees, just to name a few, Liberty has no idea what fees Plaintiffs have

allegedly paid and in what amounts. Those facts bear directly on the appropriateness of class

treatment in this case.

          Expecting Liberty to concede that Students A, B, C, and D paid fees without revealing their

identities also would improperly eliminate Plaintiffs’ burden of establishing the damage element

of their state law claims. To establish liability for breach of contract, one must prove a



                                                  10
“consequential injury or damage to the plaintiff.” Westminster Inv. Corp. v. Lamps Unlimited, 379

S.E.2d 316, 317 (Va. 1989) (quoting Caudill v. Wise Rambler, 168 S.E.2d 257, 259 (Va. 1969)).

“First, a plaintiff must show a causal connection between the defendant's wrongful conduct and

the damages asserted. Second, a plaintiff must prove the amount of those damages by using a

proper method and factual foundation for calculating damages.” Navar, Inc. v. Fed. Bus. Council,

784 S.E.2d 296, 299 (2016) (citing Saks Fifth Ave., Inc. v. James, Ltd., 630 S.E.2d 304, 311 (Va.

2006) (quotations omitted)). Thus, Plaintiffs must show some harm or injury in order to establish

liability, and this is a distinct prerequisite to proving any quantum of compensatory damages.

Bailey v. Potter, 2006 WL 1582410, at *3-4 (E.D. Va. June 5, 2006) (noting that even nominal

damages are unavailable unless plaintiff first shows some consequential injury resulting from an

alleged breach of contract). By refusing to reveal their identities and demanding Liberty to concede

that Plaintiffs paid fees, (Pls.’ Resp. at 8), Plaintiffs attempt to skip the first step in establishing

damage and evade their burden of proof.

        Finally, “civil actions against private parties expose them to the risk of reputational and

economic harms,” as noted above. Candidate No. 452207 v. CFA Inst., 42 F. Supp. 3d 804, 810

(E.D. Va. 2012) (citing Wynne & Jaffe, 599 F.2d at 713). Permitting Plaintiffs to proceed

anonymously “would invite meritless lawsuits from other [students],” “offering them a forum to

tarnish the reputation of [Liberty] without risk of harm to their own reputation.” Id. Because

Plaintiffs’ anonymity poses a substantial risk of harm to Liberty, the fifth factor, like the first four,

militates strongly against allowing Plaintiffs to proceed under pseudonyms.

        Ultimately, Plaintiffs’ purported fears about revealing their identity “are not so

extraordinary as to outweigh the inherent public interest in transparent judicial proceedings.”

Pittsylvania Cty., 844 F. Supp. 2d at 746 (quoting F.B. v. East Stroudsburg Univ., 2009 WL



                                                   11
2003363, at *4 (M.D. Pa. July 7, 2009)). Because Plaintiffs’ use of pseudonyms is procedurally

and substantively improper, the Court should grant Liberty’s motion and strike all allegations from

the Amended Complaint.

2.     In the Alternative, the Court should require Plaintiffs to make a more definitive
       statement.

       Plaintiffs must (1) reveal their identities; (2) specify which fees they paid for the Spring

2020 semester; and (3) identify the terms of the contract(s) that they claim Liberty breached in

order for Liberty to frame a meaningful response to the Amended Complaint. Because Liberty

“had no trouble filing a motion to dismiss,” Plaintiffs assert that Liberty does not need to know

their identities to frame a response. (Pls.’ Resp. at 8, n.7.) This argument ignores the fact that

Liberty moved to dismiss Plaintiffs’ claims, in part, because the Amended Complaint fails to

identify the parties’ contract(s), the terms of the contract(s), what fees Plaintiffs allegedly paid,

what fees Liberty allegedly withheld, which services and activities Liberty allegedly failed to

provide, and which services and activities Plaintiffs would have used but for Liberty’s alleged

campus “closing.” (See generally Def.’s Mem. in Supp. of Mot to Dismiss (ECF No. 23).) Without

this information, Liberty must repeatedly declare that it “is without sufficient information to admit

or deny” the vague allegations in the Amended Complaint. Accordingly, the Court should require

Plaintiffs to provide a more definite statement.

                                       III.    CONCLUSION

       For these reasons, Liberty respectfully requests that the Court grant its Motion to Strike or,

in the alternative, Motion for a More Definite Statement, and award Liberty its costs and such

further relief that the Court deems proper.




                                                   12
Respectfully submitted,

LIBERTY UNIVERSITY, INC.,
d/b/a LIBERTY UNIVERSITY

By: /s/Turner A. Broughton
Turner A. Broughton, Esquire (VSB #42627)
Harold E. Johnson, Esquire (VSB #65591)
Amanda H. Bird, Esquire (VSB #92110)
Williams Mullen
200 South 10th Street, Suite 1600
Richmond, VA 23218
Telephone: (804) 420-6000
Facsimile: (804) 420-6507
tbroughton@williamsmullen.com
hjohnson@williamsmullen.com

Benjamin G. Chew, Esquire (VSB # 29113)
Michael Bowe (pro hac vice pending)
Michael Winograd (pro hac vice pending)
Jessica N. Meyers (pro hac vice pending)
Brown Rudnick LLP
7 Times Square
New York, New York 10036
Telephone: (212) 209-4800
Facsimile: (212) 209-4801
bchew@brownrudnick.com
mbowe@brownrudnick.com
mwinograd@brownrudnick.com
jmeyers@brownrudnick.com
Counsel for Defendant Liberty University, Inc.




  13
                               CERTIFICATE OF SERVICE

       I certify that on July 31, 2020, I will electronically file the foregoing with the Clerk of
Court using the CM/ECF system, which will then send a notification of such filing (NEF) to the
following:
                        E. Kyle McNew
                        J. Gregory Webb
                        Lisa S. Brook
                        MICHIEHAMLETT
                        310 4th Street, NE
                        Charlottesville, Virginia 22902
                        Tel.: 434-951-7231
                        kmcnew@michiehamlett.com
                        gwebb@michiehamlett.com
                        lbrook@michiehamlett.com

                        Adam J. Levitt Amy E.
                        Keller Laura E. Reasons
                        DICELLO LEVITT GUTZLER LLC
                        Ten North Dearborn Street, Sixth Floor
                        Chicago, Illinois 60602
                        Tel.: 312-214-7900
                        alevitt@dicellolevitt.com
                        akeller@dicellolevitt.com
                        lreasons@dicellolevitt.com
                        Matthew S. Miller
                        MATTHEW S. MILLER LLC
                        77 West Wacker Drive, Suite 4500
                        Chicago, Illinois 60601
                        Tel.: 312-741-1085
                        mmiller@msmillerlaw.com

                                            By: /s/Turner A. Broughton
                                            Turner A. Broughton, Esquire (VSB #42627)
                                            Harold E. Johnson, Esquire (VSB #65591)
                                            Amanda H. Bird, Esquire (VSB #92110)
                                            Williams Mullen
                                            200 South 10th Street, Suite 1600
                                            Richmond, VA 23218
                                            Telephone: (804) 420-6000
                                            Facsimile: (804) 420-6507
                                            tbroughton@williamsmullen.com
                                            hjohnson@williamsmullen.com
                                            abird@williamsmullen.com

                                               14
